Citation Nr: 0807837	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-02 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for post-traumatic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to 
January 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.

The veteran failed to appear at his scheduled hearing before 
the Board at the Central Office in Washington, DC, in 
November 2007.  The record contains no explanation by the 
veteran or his representative of his failure to appear; nor 
is there any indication that he has sought at any point to 
have his Board hearing postponed.


FINDING OF FACT

The veteran's post-traumatic headaches are shown to be 
manifested by a disability picture that more closely 
approximates that of characteristic prostrating attacks 
averaging once a month; the veteran does not have multi-
infarct dementia. 


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no 
more, for the veteran's post-traumatic headaches have been 
met.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.124a, Diagnostic Codes 8045, 9304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in August 2004, prior to the 
initial adjudication here on appeal.  Although the veteran 
has not been provided notice with respect to the effective-
date element of the claim, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The veteran is not disputing the effective date of 
service connection in the disability here at issue.  
Consequently, the failure to provide timely notice with 
respect to that element of the claim is no more than harmless 
error.  The Board notes that following the provision of 
notice and the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that any ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  Adequate VCAA notice in an increased rating claim 
must inform the claimant that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; and that, if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes.  If the claimant is rated under a 
Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability, the 
notice letter must provide at least general notice of that 
requirement.  The notice letter must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  The 
Board finds that while the notice the veteran received was 
not entirely consistent with the requirements of Vazquez, any 
deficiency was not prejudicial to the appellant because in 
his timely January 2006 VA Form 9 (Substantive Appeal) the 
veteran or his representative addressed some of the 
aforementioned factors, and thus demonstrated sufficient 
actual knowledge of these requirements.

The record also reflects that the veteran's service medical 
records and pertinent post-service treatment records have 
been obtained, and the veteran has been afforded multiple VA 
examinations. 

The veteran has not identified any other evidence that could 
be obtained to substantiate the claim for a higher disability 
rating.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the veteran's claim.

General Legal Criteria

Higher Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).



Scope of Evidence Considered

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), it was held 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Where an initially assigned disability evaluation is not at 
issue, consideration is also given to assigning staged 
ratings.  The Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis that follows is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Standard of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected post-traumatic headaches.  The Board 
has found nothing in the historical record that would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to the disabilities.

The veteran filed his claim for an increased rating in July 
2004.  In the October 2004 rating decision here on appeal, 
the RO denied a disability rating in excess of 10 percent for 
post-traumatic headaches.  That percentage disability rating 
remains in effect to this date.  

Post-Traumatic Headaches

The veteran's post-traumatic headaches are currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8045 and 9304, which, respectively, provide 
the criteria for evaluating brain disease due to trauma, and 
address dementia due to head trauma.  The Board granted 
entitlement to service connection for post-traumatic 
headaches in June 2001.  A July 2001 rating decision assigned 
a 10 percent disability evaluation under Diagnostic Code 
8045, effective January 16, 1994.  The veteran never appealed 
that initial disability rating.  In July 2004, VA received 
the veteran's increased rating claim here on appeal.  

Under Diagnostic Code 8045, purely neurological disabilities 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain, will be rated 
under the Diagnostic Codes specifically dealing with such 
disabilities, with citation of a hyphenated Diagnostic Code 
(for example, 8045-9304, which has been used in the instant 
case).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent disabling and no more under 
Diagnostic Code 9304.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic 
Code 8045.

The pertinent clinical evidence consists of an August 2004 VA 
neurologic examination, a July 2004 VA neuropsychology 
consultation report, a VA neurology consultation note dated 
in October 2004, and VA treatment records dated from May 2004 
to April 2005.  Also pertinent were a December 2004 VA 
psychiatric examination most of whose findings related to a 
PTSD claim, as well as a January 2005 VA examination report 
of other unrelated medical conditions.

On VA neurologic examination in August 2004, the veteran 
reported having suffered headaches that occur daily and last 
all day since 1994.  They were associated at times with 
nausea but no vomiting.  He had no scintillating scotomata.  
The only relief from headaches, he reported, took place when 
he lay down.  He contended that he had difficulty holding a 
job on account of his headaches, and that he required 
constant pain medication.  He also reported having memory 
problems since his in-service head injuries.  The physician's 
neurologic evaluation found that the veteran was alert and 
oriented; cooperative and appropriate; cognitive function 
appeared grossly intact.  The visual fields were intact to 
confrontation. No disk edema was present.  There was a full 
range of ocular movement.  Pupils were round, regular and 
equal, and reactive.  Examination of the veteran's facial 
musculature showed that the ocular aperture on the left side 
was somewhat diminished, as compared to the right, and his 
right eyelid tended to droop at times.  Examination of the 
fifth cranial nerve showed that the veteran had some numbness 
to touch and pinprick and other modalities over his left 
eyebrow, in the frontal region.  He also had, in the same 
area, a 12 centimeter surgical scar.  The rest of the cranial 
nerves, however, were intact.  Motor system, tone, strength, 
coordination, station, and gait were intact.  The physician 
reported sensory examination findings as follows: "except as 
noted above[,] intact to major modalities."  Deep tendon 
reflexes were 1+ biceps, triceps, brachial radialis 
bilaterally, knee jerks, and ankle jerks bilaterally.  The 
physician diagnosed post-traumatic headaches that interfere 
with the veteran's ability to hold gainful employment.  The 
examiner also diagnosed possible memory deficits and 
recommended neuropsychological testing in this regard.  

An addendum to the August 2004 VA neurologic examination 
summarized the results of the neuropsychological testing 
conducted in July 2004.  See neuropsychology consultation 
report dated in July 2004.  That report found that in 
addition to a history of numerous head injuries while in 
service and not in service, the veteran's history also 
included 24 years of cocaine, marijuana, and alcohol use.  
The veteran reported having used cocaine "on and off" for 
the past seven years.  His memory functioning fell within the 
borderline range of performance:  He had difficulty learning 
and recalling new information compared to others his age.  
His Full Scale Intelligence Quotient (IQ) was found to be 
within the extremely low range of performance as to current 
level of general intellectual functioning (IQ of 65).  Of 
special relevance to the August 2004 VA examiner was the July 
2004 neuropsychology consultation report's conclusion that 
the veteran appeared to show some evidence of more 
compromised functioning on tasks typically associated with 
the left cognitive, cerebral disk (e.g., relative weakness in 
verbal memory compared to visual memory).  A diagnosis of 
multi-infarct dementia associated with brain trauma, however, 
was absent on VA examination in August 2004.

The veteran was afforded a VA psychiatric examination in 
December 2004, the major part of which reported findings 
pertinent to an unrelated claim (post-traumatic stress 
disorder (PTSD)).  Of relevance to the claim here at issue 
was the examiner's finding that the veteran's "comorbidities 
in neurology and traumatic brain injury" and his particular 
PTSD symptoms "tend[ed] to make the overall prognosis worse 
rather than better."  The examiner concluded his report by 
opining that the veteran's severe PTSD likely increased the 
severity of his service-connected disorders, to include post-
traumatic headaches.  The examiner diagnosed traumatic brain 
injury and past, episodic alcohol and polydrug abuse under 
Axis I.  Under Axis III, diagnoses of status post head 
injuries while on three separate occasions in service and 
headache syndrome were given.  A diagnosis of multi-infarct 
dementia associated with brain trauma, however, was absent on 
VA examination in December 2004.  

A January 2005 VA examination reported that the veteran was 
unemployed at the time.  (This examination was in connection 
with the veteran's claim for a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU)).

In October 2004, the VA neurologist who had examined the 
veteran in August of that year reported that a computed 
tomography (CT) scan of the veteran's head resulted in normal 
findings (except for sinusitis).  See also VA CT report dated 
in September 2004.

The other clinical evidence of record includes VA treatment 
records from May 2004 to April 2005, which continue to 
document the veteran's memory problems and other cognitive 
difficulties (concentration and money management); alcohol, 
nicotine, and polydrug use; and apparent challenges in 
maintaining employment.  In October 2004, clinicians giving 
the veteran neurocognitive therapy reported that a diagnosis 
of dementia not otherwise specified had resulted from the 
recent neuropsychological assessment in July 2004. 

None of the aforementioned evidence, to include the October 
2004 VA neurology consultation note, the October 2004 VA 
neurocognitive rehabilitation therapy record, and VA 
treatment records dated from May 2004 to April 2005, provides 
ratable information about the medical condition here on 
appeal upon which an increased rating may be granted.  
Specifically, there is no diagnosis of multi-infarct dementia 
associated with brain trauma.

Neither the veteran nor his representative claims that his 
post-traumatic headaches have increased in severity since the 
VA neurologic examination conducted in 2004.  

In this case, the veteran's purely subjective complaints of 
headache have already been taken into consideration in the 
assignment of the current 10 percent rating for post-
traumatic headaches.  Further, the absence anywhere in the 
record of a diagnosis of multi-infarct dementia associated 
with brain trauma precludes assignment of a rating in excess 
of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304.  Nor may the 10 percent rating be 
combined with any other rating for a disability due to brain 
trauma.  Based on the evidence discussed above, the Board 
finds that consideration of the factors identified in 
Diagnostic Code 8045 provides no basis for assignment of a 
higher rating for the veteran's post-traumatic headaches 
under that Diagnostic Code.

VA received a writing in January 2006 from either the veteran 
or his representative, wherein it was contended that the 
claimant was entitled to a separate and distinct rating for 
his headaches under Diagnostic Code 8100.  This was on 
account of the frequency and severity of the veteran's 
headaches, to include their reportedly "prostrating" 
effects.  38 C.F.R. § 4.124a, Diagnostic Code 8100, however, 
pertains to migraine.  The January 2006 writing did not 
mention migraine or "migraine headaches."  Nor is the 
veteran service connected for migraine.  Objective medical 
findings do not include any diagnosis of migraine.  

Even though there is no evidence that the veteran's headaches 
are due to migraine, the Board will consider whether a higher 
rating under Diagnostic Code 8100 is warranted.  

Migraine headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months warrants a 30 percent rating.  A 50 percent rating is 
warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability. This is the maximum rating 
available for migraine headaches pursuant to Diagnostic Code 
8100.

In this case, the veteran has reported that his headaches 
occur with daily frequency; however, the preponderance of the 
evidence is against finding that the veteran's headaches are 
completely prostrating or productive of severe economic 
adaptability so as to warrant a 50 percent rating under DC 
8100.  In this regard, the Board notes the report of the 
August 2004 examination in which the veteran reported daily 
headaches and indicated that he had difficulty holding a job 
and required constant pain medication.  Although there are 
subsequent notations in the medical records that the veteran 
was unemployed, there is no medical evidence showing very 
frequent prostrating and prolonged attached productive of 
severe economic inadaptability due to the service connected 
post-traumatic headaches alone.  

In light of this record, the Board concludes that the 
severity and frequency of the veteran's headaches more 
closely approximate the criteria for a 30 percent, but no 
more under DC 8100, which contemplates characteristic 
prostrating attacks once a month.  38 C.F.R. § 4.7.

The veteran's service-connected post-traumatic headaches are 
also not shown to involve any other aspects that would 
warrant consideration of any other provision of the rating 
schedule.


Extra-schedular Consideration

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2007).  The record reflects that the veteran 
has not required frequent hospitalization for the disability 
here on appeal and that the manifestations of the disability 
are not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication that the average 
industrial impairment from the veteran's post-traumatic 
headaches would be in excess of 30 percent granted herein.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

Entitlement to an increased rating of 30 percent for the 
service-connected post-traumatic headaches is granted, 
subject to the regulations applicable to the payment of 
monetary awards.



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


